DETAILED ACTION
1.	This office action is in response to communication filed on 10/14/2022. Claims 1-4, 9, and 16-20 have been amended. Claim 14 has been canceled. Claim 21 has been added. Claims 1-13 and 15-21 are pending on this application.

Response to Arguments
2.	Applicant's arguments filed 10/14/2022 with respect to independent claims 1, 16, and 19 have been fully considered but the amended to claims 1, 16, and 19  “a digital loop filter configured to receive the summer output and produce a filtered output” are not support from application’s specification; because the claim invention is drawing to delta-sigma analog-to digital converter in Fig. 2A of application to generate an digital output signal (digital output of Quantizer 226) based on analog input (analog input signal of 204). Fig. 2A of application including a loop filter (integrators 208, 2101, 208b, 210b, 208c, 210c, 208d and 210d), and a quantizer (226); wherein the loop filter (integrators 208, 2101, 208b, 210b, 208c, 210c, 208d and 210d) is operating in analog domain prior to convert to digital domain by the quantizer (226). Therefore, the loop filter (integrators 208, 2101, 208b, 210b, 208c, 210c, 208d and 210d) is not a digital loop filter as claimed to received the summer output (output of 204). 

Specification
3.	The disclosure is objected to because of the following informalities: paragraph 0076 of applicant’s specification “an architecture….wherein the summed signal is input to the first filter” is not consistent with Fig. 2A-2F of applicant’s disclosures. The architectures (application’s disclosure Figures 2A-2F) do/does not described architecture of “the summed signal is input to the first filter”. 


Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 1-13 and 15-21   rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With respect to independent claims 1, 16 and 19, the subject matter “a digital loop filter configured to receive the summer output and produce a filtered output” which was not described in the specification” because the loop filter (208, 2101, 208b, 210b, 208c, 210c, 208d and 210d) is operating in analog domain prior conversion to digital domain by the quantizer 226; therefore; the loop filter (208, 2101, 208b, 210b, 208c, 210c, 208d and 210d) is not a digital loop filter.
With respect to dependent claims 2-13, 15, 16-18, and 20-21 included contains subject matter of independent claims 1, 16 and 19 which was not described in the specification.



Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 11 depended on claim 8. In claimed 11, the subject matter “wherein the summed signal is input to the first filter” is being conflicted with the subject matter “a summed signal for input to the quantizer” in claim 8. Claim 11 being indefinite for failing to particularly point out and distinctly the subject matter “summed signal for input to the quantize or input to the first filter” of claimed invention.

Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linh Van Nguyen whose telephone number is (571) 272-1810. The examiner can normally be reached from 9:30 – 5:00 Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Dameon E. Levi can be reached at (571) 272-2105. The fax phone numbers for the organization where this application or proceeding is assigned are (571-273-8300) for regular communications and (571-273-8300) for After Final communications.

11/29/2022
/LINH V NGUYEN/Primary Examiner, Art Unit 2845